DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawase et al. (2010/0000788).
 	Kawase et al. discloses an arrangement comprising an electric cable having a first electric conductor (5); and a contact device having a crimp barrel (11) and a contact element (8) mechanically and electrically connected to the crimp barrel, the crimp barrel extending along an axis and having a first inner circumferential side and a first outer circumferential side, a first impress and a second impress (separated by protrusions) provided in a first sub-portion of the crimp barrel, the second impress is offset circumferentially from the first impress with respect to the axis, the crimp barrel having a protuberance (not numbered, see Fig. 1) in a circumferential direction between the first impress and the second impress, the first impress and the second impress each having a length greater than a length of the protuberance in the circumferential direction, the first inner circumferential side is shaped by the first impress and the second impress in such a manner that the first inner circumferential side is pressed against a second outer circumferential side of the first electric conductor and electrically contacts the second outer circumferential side, the first inner circumferential side fitting against the second outer circumferential side continuously about its circumference (re claim 1).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, stamped into, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Kawase et al. also discloses that the first inner circumferential side has a
circular cross-section with respect to the axis (re claim 2); and the crimp barrel is continuous in a circumferential direction with respect to the axis (re claim 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sovel et al. (9246282) in view of Montena (D460947).
 	Sovel et al. discloses an arrangement comprising an electric cable having a first electric conductor (20); and a contact device having a crimp barrel (540) and a contact element (510) mechanically and electrically connected to the crimp barrel, the crimp barrel extending along an axis and having a first inner circumferential side and a first outer circumferential side, the first inner circumferential side is pressed against a second outer circumferential side of the first electric conductor and electrically contacts the second outer circumferential side, the first inner circumferential side fitting against the second outer circumferential side continuously about its circumference (re claim 1).  
 	Sovel et al. does not disclose the crimp barrel having a first impress and a second impress provided in a first sub-portion of the crimp barrel, the second impress is offset circumferentially from the first impress with respect to the axis, the crimp barrel having a protuberance in a circumferential direction between the first impress and the second impress, the first impress and the second impress each having a length greater than a length of the protuberance in the circumferential direction, the first inner circumferential side is shaped by the first impress and the second impress (re claim 1).
 	Montena discloses a sleeve for coaxial cable connector comprising:
			
    PNG
    media_image1.png
    270
    489
    media_image1.png
    Greyscale

a crimp barrel having a first impress and a second impress provided in a first sub-portion of the crimp barrel, the second impress is offset circumferentially from the first impress with respect to the axis, the crimp barrel having a protuberance in a circumferential direction between the first impress and the second impress, the first impress and the second impress each having a length greater than a length of the protuberance in the circumferential direction, the first inner circumferential side is shaped by the first impress and the second impress.
 	It would have been obvious to one skilled in the art to modify the crimp barrel of Sovel et al. to have first impress, second impress, and protuberance as taught by Montena to provide gripping means on the crimp barrel.
 	Sovel et al., as modified, also discloses that the first inner circumferential side has a circular cross-section with respect to the axis (re claim 2); the crimp barrel has a greater maximum thickness of material at the protuberance in a radial direction than at the first impress and/or the second impress (re claim 4); the cable has an electrically insulating intermediate layer (18) and a second electric conductor (16), the insulating intermediate layer circumferentially sheathing the second conductor and electrically insulating it from the first conductor, wherein the first conductor is arranged outside the insulating intermediate layer and sheaths the insulating intermediate layer (re claim 5); the contact element (510) has an opening (516), wherein the insulating intermediate layer and the second conductor extend through the opening (re claim 6); the contact element has a connection portion (514) and a contact portion (536), wherein the connection portion electrically and mechanically connected to the contact portion, and wherein the connection portion is a hollow cylinder (re claim 7); the connection portion and the contact portion are formed in a single piece and made of the same material (re claim 8); an annular gap is formed between the first inner circumferential side of the crimp barrel and the connection portion, wherein the first conductor is arranged in the annular gap (re claim 9); the crimp barrel is continuous in a circumferential direction with respect to the axis (re claim 11); the first impress and the second impress are each curved in the circumferential direction (re claim 21); the first impress and the second impress each extend over about 20º to 60º in the circumferential direction (see Montena, 8 impresses around 360º => about 45º each) (re claim 22); the protuberance extends over about 0.5º to 2º in the circumferential direction (see Fig. 3 of Montena) (re claim 23); the first inner circumferential side of the crimp barrel is uniformly circular (re claim 24); the crimp barrel is continuous along its axial direction and about its circumference (re claim 25); there are no protuberances formed on the first inner circumferential side of the crimp barrel (re claim 26); the first and second impresses would cause the modified crimp barrel to be pressed onto the first conductor in such a manner that the first inner circumferential side lies substantially flat against the second outer circumferential side (re claim 27).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sovel et al. in view of Montena as applied to claim 9 above, and further in view of Wang (9472901).
 	Wang discloses an arrangement comprising a crimp barrel (50) and a contact element (31), wherein the crimp barrel has an impress (54) that forms a convexity on the inner circumferential side of the barrel, wherein another impress is shaped into a connection portion of the contact element by the convexity, and wherein the convexity engages said another impress in a positive connection.
 	It would have been obvious to one skilled in the art to provide the modified arrangement of Sovel et al. with a third impress such that a fourth impress is shaped into the connection portion by the convexity of the third impress and the convexity engaging the fourth impress in a positive connection to further secure the first conductor between the contact element and the crimp barrel as taught by Wang.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21-27 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847